Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered January 17, 1985, convicting him of robbery in the first degree (two counts), attempted robbery in the first degree (three counts), attempted robbery in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Initially, the defendant contends that he was improperly impeached on cross-examination concerning a pending misdemeanor charge and inquiry into his alleged drug addiction. The alleged error concerning the mention of the pending misdemeanor charge is not preserved for appellate review since defense counsel did not register a specific objection to this line of questioning. We decline to exercise our interest of justice jurisdiction to review that claim. Moreover, we conclude that it was not improper for the prosecutor to ask the defendant about a pending purse-snatching charge. While the charge was discussed at a Sandoval hearing, no ruling was ever issued regarding it. Because it was incumbent upon the defendant to obtain an advance ruling regarding this charge (see, People v Sandoval, 34 NY2d 371, 378), he may not now seek to assign error to the questions concerning it at trial.
We have also reviewed the defendant’s claims with respect to the jury charge and find them to be either unpreserved for appellate review or without merit.
Finally, the defendant incorrectly argues that he was sentenced as a second felony offender without the filing of the required predicate felony notice. His sentences of from 10 to *61220 years’ imprisonment upon his conviction of robbery in the first degree complied with the guidelines set out in Penal Law § 70.02 (2) (a) for class B armed violent felonies. Mangano, J. P., Thompson, Kunzeman and Harwood, JJ., concur.